Citation Nr: 0015994	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-06 837A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals (Board) denying service connection for multiple 
disabilities should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to August 
1995.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error in the January 1998 Board decision.

The veteran has alleged clear and unmistakable error as to 
the issues of entitlement to service connection for a left 
knee disability and asthma.  However, in January 1998, the 
Board issued a final decision only as to the claim of 
entitlement to service connection for a left knee disability.  
The claim of entitlement to service connection for asthma was 
remanded to the Regional Office (RO) for further development 
in January 1998.  As no final decision regarding entitlement 
to service connection for asthma has been rendered by the 
Board, the Board cannot review this issue for clear and 
unmistakable error.  Accordingly, the Board will proceed to 
review only the claim of entitlement to service connection 
for a left knee disability.


FINDINGS OF FACT

1.  In a January 1998 Board decision, the Board denied 
entitlement to service connection for a left knee disability.

2.  The January 1998 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The January 1998 Board decision denying service connection 
for a left knee disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. 
§ 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111(a) (West Supp. 1998).  Final regulations amending the 
Rules of Practice before the Board were promulgated and 
became effective February 12, 1999, providing for procedures 
to challenge prior Board decisions on the grounds of clear 
and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(1999); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(1999); see Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Clear and 
unmistakable error does not include a change in medical 
diagnosis, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  A claim of clear and 
unmistakable error may not be based on opinions of the Court 
that formulate new interpretations of the law subsequent to 
the decision being challenged.  38 C.F.R. § 20.1403(e) 
(1999); Berger v. Brown, 10 Vet. App. 166, 170 (1997).

In the present case, the veteran has alleged clear and 
unmistakable error of the Board's January 1998 decision that, 
in part, denied service connection for a left knee 
disability.  The record shows that the RO initially denied 
service connection for a left knee disability in an October 
1995 rating decision, finding the claim not well grounded.  
In January 1998, the Board confirmed the denial of service 
connection, finding that the preponderance of the evidence 
showed that the veteran's left knee injury was an acute 
episode that resolved without residual.

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The evidence before 
the Board at the time of its January 1998 denial included the 
veteran's service medical records, an October 1995 VA 
examination, and a June 1997 personal hearing transcript.

The service medical records show that the veteran sustained a 
left knee sprain in February 1993 while rappelling down a 
training tower.  The veteran thereafter complained of pain, 
tenderness, and swelling of the left knee in March, April, 
July, August, and September 1993.  Physical examinations 
generally made no objective findings other than occasional 
tenderness and minimal crepitus.  In March 1995, the veteran 
claimed that her left knee still swelled.  The separation 
examination of July 1995 identified left knee pain as prior 
medical history but made no current objective findings.

A VA examination of October 1995 found no joint effusion, 
crepitation, or ligamental instability of the left knee.  The 
knee exhibited a full range of motion and the radiologic 
report showed a normal left knee.

The veteran testified at a personal hearing before the Board 
in June 1997.  She believed that she had sprained and 
fractured her left knee during basic training.  She was not 
given a cast or a brace at the time, but was placed on a 
restricted profile several times.  The knee presently swelled 
from standing, bending, and walking for prolonged periods of 
time.  She had received no medical care for the knee since 
her discharge from active service.

Upon a review of the law and record before the Board at the 
time of the January 1998 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at the decision that 
the veteran was not entitled to service connection for a left 
knee disability.  In particular, the previous Board decision 
thoroughly reviewed the medical evidence of record and 
correctly applied the law pertaining to service connection.

The veteran apparently believes that the January 1998 Board 
decision contained clear and unmistakable error because the 
Board was mistaken in finding that a preponderance of the 
evidence was against her claim.  The veteran's argument, in 
essence, is that the evidence was not properly weighed and 
evaluated.  However, mere disagreement with how the Board 
evaluated the facts before it is inadequate to provide a 
basis for a finding of clear and unmistakable error.  See 38 
C.F.R. § 20.1403(d)(3) (1999); Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Accordingly, the Board decision of January 
1998 was not clearly and unmistakably erroneous and the 
veteran's motion must be denied.


ORDER

As the Board did not commit clear and unmistakable error in 
the January 1998 decision, the motion is denied.




		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


